Citation Nr: 1705054	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-03 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

3.  Entitlement to an increased rating for a lumbar spine disability, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2001 and January 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Seattle.

In October 2016 the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence in the form of a typed statement.  See Hearing Transcript, Pg. 2.  This evidence has been associated with the claims file.

Entitlement to a TDIU has been raised by the record and is therefore a component of the instant appeal, as noted on the title page.  See October 2016 Statement from Veteran; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for PTSD, a spine disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability had onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran contends that he has bilateral hearing loss began during active service following exposure to loud noise.  Specifically, the Veteran asserts that he has experienced trouble hearing since his deployment to Iraq.  See Hearing Transcript, Pg. 25-27.  Notably, in an August 2010 rating decision the RO denied service connection for bilateral hearing loss and also conceded exposure to excessive noise as associated with the Veteran's military service, based on the Veteran's military occupational specialty of Armor Crewman (as related to service-connected tinnitus).
The Board finds credible and competent the Veteran's account of noise exposure in service, as it is consistent with his duties as an Armor Crewman.  See 38 C.F.R. 
§ 3.385; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Certificate of Release or Discharge from Active Duty, DD 214.

An April 2010 VA examination report establishes the presence of a bilateral sensorineural hearing loss disability for VA purposes.  

The Veteran separated from service in 2006, and there is no evidence of a compensable degree of hearing loss until four years later as demonstrated by the in service September 2004 audiogram due to routine noise exposure, the February 2006 separation examination report, an audiogram for civilian purposes dated in February 2000, and the April 2010 VA examination report.  Moreover, at the April 2010 VA examination and during the October 2016 Board hearing, the Veteran reported decrease in hearing in both ears since his deployment to Iraq.  

The question remaining then is whether the evidence establishes a nexus between the Veteran's currently diagnosed bilateral sensorineural hearing loss and his active service. 

In this regard, the Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  As discussed above, during the Board hearing, the Veteran indicated that the onset of his diminished hearing acuity was while serving in Iraq.  See Hearing Transcript, Pg. 25-27.  The Veteran described specific events during service when he realized that he was experiencing difficulty hearing to include the manner in which he communicated with other service members during duty and also while inside a tank.  He further stated that during service he was exposed to weapons fire and that the onset of tinnitus symptoms occurred simultaneous to the onset of his diminished hearing acuity.  Id. at 29.  The evidence of record reflects that throughout the appeal the Veteran has consistently reported a continuity of diminished hearing acuity since service.  While the Veteran's service treatment records are negative for complaints of hearing loss, he is nevertheless competent to report a history of hearing loss that began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Pertinent post-service medical evidence consists of two VA examinations in April 2007 and April 2010.  The clinician's report reflects that the Veteran provided a history of military service and noise exposure.  He denied post-service occupational or recreational noise exposure.  Following examination, the April 2007 VA audiologist opined that the Veteran had normal hearing bilaterally and "the ringing described by the veteran was consistent with normal ear function and not considered tinnitus for rating purposes."

At the April 2010 VA-contracted examination, the examiner diagnosed bilateral hearing loss and opined that hearing loss was less likely as not caused by traumatic brain injury (TBI) in service and not hazardous noise exposure.  The examiner observed that while tinnitus could be the result of the Veteran's noise exposure in service, that the etiology of hearing loss being related to noise exposure in service is not as clear because the Veteran's separation audiogram indicates normal hearing at service discharge.  The examiner concluded that it was "possible the Veteran has a predisposition for a hearing loss such as a congenital malformation and the TBI caused him to loose hearing, which may occur at the time of impact or any time after."  The reported medical opinion of the April 2010 examiner is of little if any probative weight because the ambiguous term "possible" was used in describing the potential relationship between current hearing loss and military service.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for an award of service connection); Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).

Consequently, and given that the Veteran is diagnosed with bilateral hearing loss and that he has credibly reported that the symptoms of hearing loss began in service and have continued to the present, the Board finds that the evidence is at least in equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss and it is as likely as not that the Veteran's currently diagnosed hearing loss had onset during his active service.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303. 


ORDER

Service connection for bilateral hearing loss is granted.

REMAND

After a review of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.

PTSD and Lumbar Spine

The Veteran seeks an increased rating for his service-connected PTSD and lumbar spine disability.  Specifically, during the October 2016 Board hearing, the Veteran testified that the symptoms of PTSD and lumbar spine disability have increased in severity since VA last examined him for these conditions.  

He stated that he was recently hospitalized overnight due to PTSD symptoms to include suicidal ideation.  He explained increased symptoms of continuous depression, panic attacks, anxiety, and difficulty functioning in crowded areas.  With respect to his lumbar spine disability, the Veteran stated that he is unable to walk longer than one block or stand for prolonged periods due to increased pain and that his back symptoms have worsened since his last VA compensation and pension (C&P) examination.  See Hearing Transcript, Pg. 22-25.

In light of the Veteran's statements identifying increasing symptoms related to his PTSD and lumbar spine disability, as well as the fact that the Veteran's service connected disabilities have not been assessed at a VA examination since April 2015, another examination is required to evaluate his current PTSD and lumbar spine disabilities.  Thus, to ensure that the record reflects the current extent of these disabilities, examinations, with findings responsive to the pertinent rating criteria, are needed.  Therefore, the Veteran should be scheduled for updated VA examinations of his PTSD and lumbar spine disability on remand.  Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the evidence reflects that a disability has increased in severity since the time of the last VA examination).

In this regard, in July 2016, United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Accordingly, the new VA examination of the lumbar spine must be conducted in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.  

TDIU

A claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that his service-connected PTSD and lumbar spine disabilities preclude his ability to maintain substantially gainful employment.  Specifically, the Veteran explained that he had obtained multiple jobs over the past years to include working at a prison, as a private investigator, 24 Hour Fitness, and a call center.  However, he explained that the duration of each job was less than a year as a result of PTSD and back symptoms to include difficulty working with others, panic attacks, untimeliness due to difficulty sleeping, and difficulty standing and walking for prolonged periods.  He also stated that prior to his current job he was employed as a receptionist for the State of Oregon for two years and he was capable of performing the duties of this position without any problems because he was allowed to independently perform his job of answering phones.  He explained that he left this particular job due to issues unrelated to his service-connected disabilities but as a result of financial instability due to this specific job.  He also stated that he has remained employed at his current job since 2013.  See Hearing Transcript, Pg. 6-14.  Thus, the issue of entitlement to a TDIU, for at least a portion of the time period on appeal, has been raised by the record.  As the AOJ has not yet adjudicated this issue and it is inextricably intertwined with the increased rating claims on appeal, a remand for initial AOJ development and adjudication of this matter is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA treatment records are associated with the claims file.  

2.  Then, ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for lumbar spine disability, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the lumbar spine disability should be reported in detail.    

The examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner must report the ranges of motion for the lumbar spine.  Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  
The examiner must address whether the Veteran has neurological abnormalities associated with his spine disability, to include radiculopathy, and, if so, the severity of such abnormalities.  

3.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for PTSD, by an appropriate medical professional to ascertain the current severity of his disability.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the PTSD disability should be reported in detail.    

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Thereafter, readjudicate the claims that are the subject of this Remand, including whether TDIU is warranted for any period on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


